Citation Nr: 0724730	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, effective July 9, 2001.  By an October 
2003 rating decision, the RO granted an earlier effective 
date of service connection of May 8, 2001.  By a September 
2004 rating decision, the RO increased the disability rating 
for the veteran's diabetes mellitus from 20 to 40 percent 
disabling, effective May 8, 2001.

In January 2007, the veteran raised a new claim of 
entitlement to special monthly compensation based upon the 
need for aid and attendance or by reason of being housebound.  
The Board refers this matter to the RO for appropriate 
action.


FINDING OF FACT

Since May 8, 2001, the veteran's diabetes mellitus has been 
manifested by the need for insulin and dietary restrictions, 
and his physical activity has been clinically regulated.  His 
diabetes mellitus has not been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, DC 7913 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his diabetes mellitus on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grants of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's diabetes mellitus is rated 40 percent disabling 
under DC 7913.  38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 
40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

The veteran's diabetes mellitus has been regulated by diet 
and insulin since at least February 1994.  His physical 
activity has been medically restricted since May 2001.  

The veteran, in support of his claim, points to a November 
2006 letter from his private physician which states that the 
veteran's diabetes mellitus "may bring on episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  He has multiple complications that 
would not be manageable if separately evaluated."

However, the Board finds that there is no evidence in this 
case that the veteran has had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Clinical records dated from May 2001 
to December 2006 show that the veteran was hospitalized in 
April 2005 for microhematuria and that he was in the hospital 
several times during this period in relation to hemodialysis.  
These records do not show that he was hospitalized for 
ketoacidosis or hypoglycemic reactions.  Additionally, 
clinical records dated from May 2001 to December 2006 show 
that   urinalysis has consistently revealed no urine ketones.  
On only one occasion, in March 2000, did the veteran report 
experiencing a hypoglycemic reaction.  At that time, the 
veteran reported that he had felt slight symptoms of 
hypoglycemia, but stated that he drank some juice and 
subsequently felt better.  Thus, there is no evidence that 
the veteran was either hospitalized or required twice a month 
visits to a diabetic care provider in relation to 
ketoacidosis or hypoglycemic reactions.  Significantly, while 
the veteran's diabetes mellitus has been noted to involve the 
possibility of bringing on episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
such episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider have not yet 
transpired.

In order to meet a higher rating of 60 percent, the veteran 
must have actually had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119, DC 7913.  The 
available evidence does not show that the veteran has 
experienced either ketoacidosis or hypoglycemic reactions 
requiring such treatment.  The fact that the veteran's 
condition may in the future involve such complications does 
not meet the criteria so as to warrant a 60 percent rating.

While the veteran has been told by his physician to limit his 
physical activity, and has been prescribed a restricted diet 
and insulin in effort to control his diabetes, he has not 
experienced either ketoacidosis or hypoglycemic reactions.  
The veteran therefore does not meet the criteria for a higher 
rating of 60 percent.  38 C.F.R. § 4.119, DC 7913.  As an 
initial rating case, consideration has been given to "staged 
ratings" (different percentage ratings for different periods 
of time since the effective date of service connection).  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged 
ratings are not indicated in the present case, as the Board 
finds the weight of the credible evidence demonstrates that 
since May 8, 2001, the veteran's diabetes mellitus has 
consistently warranted no more than a 40 percent rating.  As 
the preponderance of the evidence is against the claim for an 
increased initial rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001 and April 
2003; rating decisions in January 2002, October 2003, and 
September 2004; a statement of the case in April 2003; and 
supplemental statements of the case in October 2003, February 
2005, December 2005, and February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial rating higher than 40 percent for diabetes 
mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


